DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 08/13/2021 to Examiner's Non-Final communication on 05/13/2021.
 Claims 1-6, 8-13, 21-27 and 29 have been examined in this Application. All other claims have been cancelled.  
No new information disclosure statement has been submitted. 
This communication is also in response to multiple Examiner initiated interviews with Applicant’s Representative, David Pointer, between October 29, 2021 and November 5, 2021. The interviews target amendments that would clarify the scope of the claims, overcome pending rejections, and capture the proper Beauregard language for each of the claimed entities. Although the issues raised for claims 1-7 were overcome through the proposed amendments, see attached, the remaining claims did not parallel claims 1-7 and thus raised further issues. The time required to receive the approved proposed claim amendments was not met and as a result, a Final Action must be filed.  

Response to Arguments
Applicant’s arguments, filed 08/13/2021, page 16, regarding the objection to the drawings have been fully considered. Applicant has amended the specification to tie the smart connected device 116 as referring to the smart lock in “one non-limiting example.”
Applicant’s arguments, page 18, regarding claim interpretation under 35 U.S.C. 112 (f) have been considered; however, they are not persuasive. 
Applicant argues that the term computing device may be any device and that such computing device “may take the form of a computer or processor, or… other types of computing units or systems may be used;” Remarks, page 19. 
The Examiner disagrees. The claims at issue are claims 8 and 25. Per claim 8, the claim is directed to a system comprising “a smart lock, and a proof of payment (PoP) network.” The claim then recites the proper Beauregard language for the PoP network, but fails to do so for the smart lock. In regards to the smart lock, the claim recites “the smart lock comprises a door lock, the smart lock being configured to perform operations comprising…” The structure for the door is not recited; i.e., smart lock memory, storing smart lock instructions, when executed by a smart lock processor causes the smart lock processor to perform operations comprising.
Though the specification may recite that the computing device may be any of the devices claims, the claims must recite the proper Beauregard language for the smart lock in order to positively capture the structure of the lock that allows the lock to perform the claimed functions. 
Per claim 25, the claim is directed to a CRM claim, attempting to capture a CRM for both the at least one computing device and a smart lock. Because the at least one computing device is a separate device than the smart lock, a single CRM cannot be recited for both. The claim must capture a first CRM for the first device and a second CRM for the smart lock. Just as in the system claim, the CRM claim must positively recite the appropriate Beauregard language for each of the entities and recite what each of the entities carries out. The Examiner also proposes canceling claim 25. 
As a result of the above, the claim interpretation under 35 USC 112(f) is maintained. 
Examiner Notes 
The Examiner notes that the Applicant’s intended scope of the Application is directed to at least one computing device that maintains a blockchain node (“device”) and a smart lock of a merchant. The device uses a received merchant identifier to retrieve a record from a registration repository in order to obtain a merchant public key. The device generates a proof-of-payment payload comprising at least a payment amount before encrypting the PoP payload with the merchant identifier. Because the device maintains a node of a distributed database of blockchain nodes associated with a blockchain, the devices writes, the encrypted PoP to the blockchain node. Furthermore, the smart lock receives a identifier from a payment device presented to the smart lock, which can for instance be a user device providing the identifier to the smart lock to try and gain entry. As a result, the smart lock must, emphasis added, invoke a smart contract using the merchant public key to obtain a plurality of encrypted PoP payloads. The smart lock receives the PoP payloads and uses the received identifier to match an identifier within one of the PoP payloads. The smart lock then decrypts the respective PoP payload to look up proof of payment on the blockchain before the smart lock unlocks the lock. The above scope is supported by at least Paragraphs 0005, 0017, 0020, 0025-0032, 0036, 0040 and 0042-0043.	
The claims fail to capture these elements and how each device works in conjunction with the other device(s) to result in the unlocking of the door. 
The attached proposed claim amendments capture most of the elements of the described scope, however, they require further amendments to fully capture the scope as outlined and overcome all rejections. The amendments must be supported by the disclosure. 


Title of the Invention Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the smart lock being configured to perform operations comprising: receive a payment…” and “the system to perform operations comprising: register….” in claims 8-13, 23-27, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 21-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the claim recites “registering, by a system that comprises at least one computing device and a smart lock, the smart lock with a merchant account, the at least one computing device maintaining a blockchain node of a distributed network of blockchain nodes associated with a blockchain, the smart lock comprising a door lock and being configured to manipulate the door lock for controlling access to an area.”
The first limitation captures multiple functions carried out by multiple entities, wherein the limitations outside of the registration limitation are not given any patentable weight as they are not part of the method step; they are not positively recited. Furthermore, the recitation of the multiple entities carrying the different functions results in the claim being indefinite because it not clear what the scope of the claim is. It is not clear whether the scope is directed to the system or the at least one computing device maintaining a blockchain node. It is also not clear, based on the broadest reasonable interpretation, whether the claims are directed to a system that is the at least one computing device or whether claims are directed to a system, which as a whole includes but not limited to only the at least one computing device. The remaining claim limitation of claim 1 are directed to what the at least one computing device does and not what the system does except for the limitations directed to the smart lock. 
The attached claim amendments overcome the above issue, which the Examiner encourages the Applicant to file. Furthermore, claim 1 raises other clarity issues, which were extensively discussed and explained to the Applicant and are determined to be potentially overcome by the attached proposes amendments. Such issues are directed to the writing limitation, receiving limitation, transmitting limitation, generating the payload data limitation, and the last limitation of claim 1. 
As a result, the claim and all dependent claims are rejected. 

Per dependent claims, the claims raise further clarity and scope issues which render the claims indefinite. The proposed claim amendments attached overcome these issues, which were explained extensively to the Applicant. Adoption of the proposed claim amendments would overcome the issues. 

Per claims 1, 8-13, 21-27 and 29, the claims recite at least “a smart lock,” however, it is not clear whether the smart lock is of a merchant or a smart lock to some other entity. Given the claims’ broadest reasonable interpretation, the smart lock could be any lock for any entity. However, because the specification explicitly defines the lock to be a smart lock of a merchant, the claims must be amended to recite that the smart lock is a smart lock of a merchant. Because the claims are broader than the specification, the claims are determined to be indefinite and therefore rejected. 
Claims 8 and 25 are generally narrative and indefinite. They are replete with grammatical and idiomatic errors, which result in the claims being indefinite. 
All dependent claims are rejected for mere dependence on the rejected claims. 

Per claims 1, 8, and 25, the claims recites “unlocking, by the smart lock, the door lock based at least in part on matching the payment account to the PoP payload from the PoP payload data.” It is not clear how the door is unlocked if the data being compared is the same data. Thus, the claims are indefinite. All dependent claims are rejected for mere dependence on the rejected claims. 
The proposed claim amendments, see attached, could potentially overcome the rejection. 

Claim limitation “the smart lock comprises a door lock, the smart lock being configured to perform operations comprising: receive…” and “the system to perform operations comprising: register… unlocking…” in claims 8 and 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide sufficient support for the correlating structure for the entities recited in the claims as carrying out the claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Cited References
U.S. Patent 11,068,978 to Ferreira is directed to a method provided wherein borrower information, such as a borrower portfolio associated with a distributed ledger system, may stored. Lender information, such as a lender portfolio associated with the distributed ledger system, may also be stored. Additionally, loan token information relating to a loan token associated with the distributed ledger system may be stored. Such loan information may include, but is not limited to, a unique ID, a total number of loan token units of the loan token, a total principal amount of an underlying loan to which the loan token corresponds, the borrower information, and/or the lender information. The method may include receiving payment information relating to a loan payment made by the borrower to the lender, wherein the loan payment information may relate to the unique ID and a principal payment amount. The method may further include: searching the distributed ledger system, based on the unique ID, to determine a plurality of owner portfolios, each owner portfolio owning a portion of the total number of the loan token units; determining, for each of the owner portfolios, a percentage token ownership, based on the portion of the loan token units owned by the respective owner portfolio and the total number of the loan token units; determining disbursement information including a disbursement amount for each of the owner portfolios, based on the principal payment amount and the respective percentage token ownership; and/or transmitting the disbursement information to the lender. The reference utilizes blockchain technology to maintain the transaction data per customer. The devices represent nodes in the blockchain, which are used to establish consensus. The customer is associated with a load ID and other transaction data including a public key. Also, various embodiments may require a borrower, a token owner and/or a validator to validate one or more of the following transactions: proof of payment, lender distributions, creation of borrower payment, confirmation of token ownership structure, funding disbursement pro-rata to token owners, borrower receipt of principal token amount, observance of contractual terms, creation of borrower final payment, token owner's receipt of funds, borrower ownership of 100% of the token, and/or lender ownership of 0% of the token.

EP 3872666 to Maim teaches unlocking a digital lock in response to determining a proof of payment and authenticating related transaction information data. The reference also teaches utilizing wireless communication means to unlock the lock. Maim also teaches utilizing various security techniques to enhance the settlement of transactions and ability for an individual to gain access to a room, such as a hotel room using their mobile device. Specifically, An example of a commitment is an access authorization, the access being able for example to be the unlocking of a room door in NFC technology carried out by a lock (entity "device", supplier of commitment) during the establishment. near-field communication with the smartphone (“individual” entity, beneficiary of the commitment) of the person who rented the room. This communication may include the sending of information signed by the beneficiary entity to the supplier entity in order to satisfy the commitment (door opening command, hereinafter called “execution request”) and, in the other direction, the sending of information signed by the supplier entity to the beneficiary entity (called “proof of execution”), proving that the commitment has been respected (for example triggered by the reading of a secure contactor, the opening of which reliably demonstrates the effective opening of the door). This signed information, in order to avoid fraud, may contain the result of the application of a determined function to a single challenge (nonce) sent by the beneficiary entity at the time of the execution request.
In the event that an amount of units of account is associated with each commitment (this amount representing the value of the execution (or of all the executions) corresponding to the commitment in question, in this case c ' is the price paid for the rental), in the event of failure to commit (proof of execution not sent in time in response to a request for execution - in this case proof of unlocking of the lock is not not sent in time in response to an opening order), a certain period of time is granted in the commitment to the undertaking providing the commitment (in this case to resolve a possible technical malfunction that would prevent the opening) and when '' it has elapsed, if the proof of the performance in question or of compensation as provided for in the contract of the engagement is not sent by the supplier entity (compensation which in this case may be for example proof of a payment transaction or proof of the provision of 'another chamber in the meantime), the latter as well as the chain of its responsible entities, if applicable, go to the “denial of commitment” state for the entity receiving the commitment. Consequently, the associations between the key and the attributes recognized in the commitment are invalidated with respect to “incoming” commitments contracted by other entities to this same entity this time as a beneficiary of commitments. Following the notification of the latter (see the description which follows), as a sanction, the incoming commitments which specified these attributes (if there is no inconsistency of attributes, see below the definition of " compatible attributes ”) are frozen during a so-called“ arbitration ”phase also provided for in the engagement. This sanction of freezing incoming commitments is also applied to entities in the upstream chain of managers, up to the amount of the commitment in question (see the example below).

U.S. Patent Application Publication 2017/0232300 to Tran et al. teaches using smart electronic locks, which can be unlocked with a device that carries the appropriate token. These tokens are bought on the Ethereum blockchain, a public blockchain network optimized for smart contracts that uses its own cryptocurrency, called Ether. The owner of a smart lock that wishes to rent their house or car sets a price for timed access to that electronic door lock. An interested party can use a mobile app to identify the lock, pay the requested amount in Ethers, then communicate with the lock via a properly signed message to unlock it. Billing is simplified by having all the locks operating on the same blockchain.
Some embodiments of the system and method involve setting and enforcing access rights. In an embodiment, an access right is the right of an entity to use a service or good for at least one purpose. The service or good may be a computing device or network of computing devices. For instance, an access right may permit a user possessing the appropriate authentication credentials to operate a workstation, server, or virtual machine after “logging on” to the workstation. An access right may permit a user to instruct a computing device to perform some functions, while forbidding the performance of other instructions. As an example, an “administrator” or “root” user may have the ability to install and uninstall software on a computing device, as well as the ability to execute the software; an ordinary user may have the ability to execute software on the computing device, but not have the ability to install or uninstall the software. The computing device may be configured to ignore or refuse commands from a user that does not have a user account with the access right to instruct the computing device to execute those commands. In other embodiments, the access right controls the ability to access a particular network access point. The access right may affect the ability to access one or more master nodes of a network. The network may be a private network; for instance, the network may function as a “private internet” for the use of a community sharing a particular goal, set of ideals, or commercial interest. The private network may, for instance, be a trading or gambling network. The access right may affect the ability to access or read messages directed to particular user account within a messaging service; for instance, the access right may control whether a particular user can read a particular email account, an instant message, a text message, or a voice over internet protocol stream. The access right may give a user the ability to decrypt an encrypted message; in some embodiments, where the access right is tied to the possession of a particular private key, an encrypted message or stream may be encrypted using the corresponding public key. The access right may give a user the ability to unlock the use of an application or suite of applications on a computing device; for instance, the user may be able to access communication sites concerning classes. The user may be able to access music on a cloud service or on a local computing device. The user may be able to access streaming media over a network if in possession of the access right. The access right may give a security system the ability to lock out or allow entry to certain people peer-to-peer (P2P) network and to those files. The access right may control access to a particular file or set of files; for instance, the access right may lock access to confidential information, or information that can be used for identity theft, such as passport, social security, birth certificate data, permit data, data concerning licenses, data concerning escrowed property, legal documents such as wills, settlements or divorce decrees, or electronic access to physically locked devices such as safe-deposit boxes or the doors to vehicles or buildings. An access right may give a user the ability to run a particular software product; for instance, the license key permitting a software product to execute in a particular computing environment may be tied to a particular user account. An access right may determine a user's ability to access one or more files or classes of files. An access right may include a right to confer access right on another user; for instance, an administrative or root user may have the right to give other users ordinary user accounts.

The references above, cited but not relied on, along with other references including non-patent literature fail to teach the claimed limitations; especially the scope as defined by the specification and highlighted above in the Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            	11/8/2021